DISSENTING- OPINION.
GEAVES, J.
I do not concur in the views expressed by our brother KeNNish in this cause. I agree *107that as a general rule ordinance rates for water and light supplies should he and by force of the law are extended to the territory annexed to the city subsequently. This is the rule in ordinary cases, but the case in hand is not one of the ordinary kind. The facts are not fully developed by the opinion. In this case the city rate was fixed by the ordinance. The asylum was a great distance from the city limits and had no water supply. In this situation it was agreed that if the water company would at its own expense run a water main to the asylum for the purpose of supplying water to the asylum, the asylum would take water for a fixed period of ten years and at the fixed rate of ten cents instead of six cents. The fixed term of ten years and the additional price to be paid was the consideration moving to the water company for the great outlay it would be at in constructing the water main, which, as a matter of fact, was constructed without reference to streets in the territory subsequently added to the city. That this contract was a valid one when made I have no doubt, and the principal opinion does not say otherwise. If it was valid then, in my judgment it is valid now. I do not believe that any person or corporation can say to another person o,r corporation, you expend ten or twelve thousand dollars to get pipes to my place, as was done in this case, and I will take water from you for a given term and at a rate in excess of the ordinance rate, and then afterward for any reason evade the conditions of the contract. The parties knew that the rate was in excess of the ordinance rates and they further knew that an expenditure of so much money would be required to carry out the contract by the water company. Let us test the law by an extreme case. Suppose the water company had been compelled in order to get to the asylum to run its mains in a way that they would be wholly useless as general water mains in the new addition to the city. Suppose further that they would not do this, except for *108a given consideration, and the asylum agreed to the consideration. Now in this supposed case would it appear right to say that simply because the general territory was taken into the city limits, the whole or greater part of the consideration moving from the asylum to the water company for its great outlay in expenses would be wiped out merely by taking into the city the whole territory involved? We think not. In the supposed- case the outlay of ten or twelve thousand dollars might be made today, and tomorrow the city by expansion would wipe out the whole consideration, and leave the water company with a mile or more of piping good only for the-one purpose, i. e., the contract purpose.
' So I say the contract was valid when made; that it, in one respect, has been fully performed by the expenditure of ten o.r twelve thousand dollars, and that this case does not fall within the general doctrine relied upon by my brother. Had the contract for rates with the asylum made no call for the expenditure mentioned, the case might be more easily reconciled with general pronouncements.
We do not deny that public service corporations can be made to furnish water and light to newly added territory at the ordinance rate, but that general pronouncement of the law does not make another valid contract bad, when it was good when made. I therefore most respectfully dissent.
Ferriss, J., concurs in these views.